UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2217


TONEY A. SCHLOSS; STUART SCHLOSS,

                    Plaintiffs - Appellants,

             v.

WILLIAM R. ABEY,

                    Defendant - Appellee.

             and

MICHAEL LEWIS,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:15-cv-01938-JFM)


Submitted: May 31, 2017                                          Decided: June 7, 2017


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert B. Schulman, Leslie D. Hershfield, Eric Radz, SCHULMAN, HERSHFIELD &
GILDEN, P.A., Baltimore, Maryland, for Appellants. Brian E. Frosh, Attorney General,
Ronald M. Levitan, Phillip M. Pickus, Assistant Attorneys General, Pikesville, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Toney A. Schloss and Stuart Schloss appeal the district court’s order denying

relief on their 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record with

regard to Toney Schloss’ claims and find no reversible error. Accordingly, we affirm the

denial of these claims for the reasons stated by the district court. Schloss v. Abey, No.

1:15-cv-01938-JFM (D. Md. Apr. 12, 2016).

      The district court denied relief on Stuart Schloss’ sole claim, for intentional

infliction of emotional distress under Maryland law, on two independent grounds: failure

to prove extreme and outrageous conduct, and failure to demonstrate severe emotional

harm. Because Stuart Schloss’ opening brief does not address the second ground for the

district court’s decision, he has abandoned this claim on appeal. See Suarez-Valenzuela

v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013).

      We therefore affirm the district court’s judgment in its entirety. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3